                1:20-cv-01371-SEM-TSH # 14   Page 1 of 13
                                                                                E-FILED
                                                    Tuesday, 02 March, 2021 03:42:37 PM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                      PEORIA DIVSION


JACQUELINE D.                         )
KENNEDY-ROBEY,                        )
                                      )
     Petitioner,                      )
                                      )
     v.                               )      No. 20-cv-1371
                                      )
Warden, FCI Pekin                     )
                                      )
     Respondent.                      )

                         ORDER AND OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This matter is before the Court on Petitioner Jacqueline D.

Kennedy-Robey’s Petition for Writ of Habeas Corpus under 28

U.S.C. § 2241 (d/e 1). Petitioner argues that she is entitled to have

Earned Time Credits earned under the First Step Act’s Risk and

Needs Assessment System applied to her sentence. For the

reasons below, the Court DISMISSES Petitioner’s Petition (d/e 1)

as premature.

                         I. BACKGROUND

     Kennedy-Robey filed this Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2241 on October 26, 2020. At the time she filed
                            Page 1 of 13
                1:20-cv-01371-SEM-TSH # 14   Page 2 of 13




her Petition, she was incarcerated at FCI Pekin, in Pekin, Illinois.

On November 17, 2020, she was transferred to a Residential

Reentry Center (RRC), but the Court retains jurisdiction over her

case. See In re Hall, --- F.3d. ---, No. 20-3245, 2021 WL 524499,

at *1 (7th Cir. Feb. 12, 2021) (“[A] prisoner’s transfer from one

federal facility to another during the pendency of a habeas corpus

proceeding does not affect the original district

court’s jurisdiction.”). Kennedy-Robey argues that she has

participated in evidence-based recidivism reduction programming

and productive activities pursuant to the Risk and Needs

Assessment System (“System”), enacted as part of the First Step

Act, but the Bureau of Prisons (BOP) has not awarded her any

earned time credits. Based on her calculations she claims she is

entitled to a release date of November 10, 2020. Her projected

release date is currently August 22, 2021.

     After the Court ordered a response, Respondent filed a Motion

to Dismiss (d/e 4) on December 15, 2020, requesting that the

Court dismiss the case without prejudice for failure to exhaust

administrative remedies. The Court denied Respondent’s Motion to



                            Page 2 of 13
                1:20-cv-01371-SEM-TSH # 14   Page 3 of 13




Dismiss on January 5, 2021 (d/e 9), finding that exhaustion of the

issues here would be futile because they were issues of statutory

interpretation that the BOP had already predetermined.

     Respondent filed a response (d/e 12) to the merits of the

Petition on January 26, 2021. Respondent argues that Kennedy-

Robey has not earned any days of time credits and will not be able

to earn more now that she has been placed in an RRC. Further,

Respondent argues that the BOP is not required to apply any

earned time credits until the end of the First Step Act’s designated

phase-in period on January 15, 2022. Kennedy-Robey filed a reply

(d/e 13) on February 9, 2021.

     The Court has thoroughly and carefully reviewed the parties’

filings, and this order now follows.

                          II. DISCUSSION

        A. The First Step Act’s Risk and Needs Assessment

           System

     Kennedy-Robey’s claim involves Section 101 of the First Step

Act of 2018, Public Law 115-391, which mandated the creation of

a “risk and needs assessment system,” codified in 18 U.S.C.



                            Page 3 of 13
                1:20-cv-01371-SEM-TSH # 14   Page 4 of 13




§ 3632. Under the statute, the Attorney General was required to

develop a risk and needs assessment system (“System”) “not later

than 210 days after the date of enactment of this subchapter.” 18

U.S.C. § 3632(a). Relevant to this Petition, the System “shall be

used to . . . determine when to provide incentives and rewards for

successful participation in evidence-based recidivism reduction

programs or productive activities” and “determine when a prisoner

is ready to transfer into prerelease custody or supervised release in

accordance with section 3624.” 18 U.S.C. § 3632(a)(6)-(7).

     Section 3632(d), entitled “Evidence-based recidivism

reduction program incentives and productive activities rewards,”

requires the System to include incentives and rewards. Section

3632(d)(4)(A) specifically provides that eligible prisoners:

      shall earn time credits as follows:

           (i) A prisoner shall earn 10 days of time credits for
           every 30 days of successful participation in
           evidence-based recidivism reduction programming
           or productive activities.

           (ii) A prisoner determined by the Bureau of Prisons
           to be at a minimum or low risk for recidivating,
           who, over 2 consecutive assessments, has not
           increased their risk of recidivism, shall earn an
           additional 5 days of time credits for every 30 days

                             Page 4 of 13
                1:20-cv-01371-SEM-TSH # 14   Page 5 of 13




           of successful participation in evidence-based
           recidivism reduction programming or productive
           activities.

18 U.S.C. § 3632(d)(4)(A).

     However, despite this broad language, other provisions of the

First Step Act allow the BOP to delay the immediate application of

the System and also limit when prisoners can have their time

credits applied. The System was not required to be developed until

210 days after the First Step Act was enacted, or by July 19, 2019.

18 U.S.C. § 3632(a). After that date, the BOP was not required to

complete a risk assessment for each inmate until 180 days after

the System was developed, which fell on January 15, 2020. 18

U.S.C. § 3621(h)(1)(A). From the record before the Court, the BOP

met both of these deadlines. The BOP has an additional two years,

or until January 15, 2022, to phase in programming and provide

“evidenced based recidivism reduction programs and productive

activities for all prisoners . . . .” 18 U.S.C. § 3621(h)(2)(A-B).

During this two-year phase-in period, “the priority for such

programs and activities shall be accorded based on a prisoner's

proximity to release date.” 18 U.S.C. § 3621(h)(3). The BOP has



                              Page 5 of 13
               1:20-cv-01371-SEM-TSH # 14   Page 6 of 13




discretion to expand programs and activities and to offer the

System’s incentives and rewards as of the date of enactment of the

First Step Act (December 21, 2018):

     Beginning on the date of enactment of this subsection,
     the Bureau of Prisons may begin to expand any evidence-
     based recidivism reduction programs and productive
     activities that exist at a prison as of such date, and may
     offer to prisoners who successfully participate in such
     programs and activities the incentives and rewards
     described in subchapter D.

18 U.S.C. § 3621(h)(4).

     The BOP has also issued proposed regulations that would

limit the award of FSA time credits to only the successful

completion of a given program, with “successful completion”

established by the elements of each evidence-based recidivism

reduction programming or productive activities. See Proposed

Rule, Bureau of Prisons, FSA Time Credits, 85 Fed. Reg. 75,268,

75,271 (Nov. 25, 2020) (proposed 28 C.F.R. § 523.41(c)). Further,

for the purpose of determining whether an inmate has successfully

participated in thirty days of evidence-based recidivism reduction

programming or productive activities programming or productive

activities, the BOP has proposed regulations clarifying that a “day”



                            Page 6 of 13
                1:20-cv-01371-SEM-TSH # 14   Page 7 of 13




of programming is an eight-hour period of participation in an

evidence-based recidivism reduction program or productive

activity. See id. at 75,272 (proposed 28 C.F.R. § 523.42(b), (c)).

Comments on the proposed regulations were due by January 25,

2021.

        B. Kennedy-Robey’s Claim is Premature Because

           Respondent is Not Required to Apply Time Credits

           Before January 15, 2022.

     Respondent argues that Kennedy-Robey’s claim is premature

and she lacks standing because the BOP has discretion under the

statute to delay awarding time credits until January 15, 2022, and

the Court, therefore, cannot order the BOP to apply time credits

before that date. Article III of the Constitution limits federal court

jurisdiction to cases and controversies. See U.S. Parole Comm’n v.

Geraghty, 445 U.S. 388, 395, 100 S. Ct. 1202 (1980). To establish

standing under Article III, the party seeking relief must establish

that it suffered an actual injury, traceable to the conduct of the




                             Page 7 of 13
                1:20-cv-01371-SEM-TSH # 14   Page 8 of 13




adverse party that is redressable by a favorable court decision.

See, e.g., Lujan v. Defs. of Wildlife, 504 U.S. 555, 560– 61 (1992).

      Here, Respondent’s argument relies on the statute’s use of

the word “may” regarding offering incentives and rewards during

the System’s development and phase-in period:

     Beginning on the date of enactment of this subsection,
     the Bureau of Prisons may begin to expand any evidence-
     based recidivism reduction programs and productive
     activities that exist at a prison as of such date, and may
     offer to prisoners who successfully participate in such
     programs and activities the incentives and rewards
     described in subchapter D.

18 U.S.C. § 3621(h)(4) (emphasis added). The use of the word

“may” indicates that, while it is permissible for the BOP to award

time credits under the statute at any time after the date of

enactment, the BOP is not required to do so. And, Respondent

argues that nothing else in the First Step Act requires the BOP to

award credits. See also, Llewlyn v. Johns, No. 5:20-CV-77, 2021

WL 535863, at *2 (S.D. Ga. Jan. 5, 2021), report and

recommendation adopted, No. 5:20-CV-77, 2021 WL 307289 (S.D.

Ga. Jan. 29, 2021) (finding based on this language that the “the

First Step Act does not require actual implementation for each



                            Page 8 of 13
                 1:20-cv-01371-SEM-TSH # 14   Page 9 of 13




inmate until January 2022”). The Court agrees; the statute makes

implementation permissive during the System’s phase-in period,

not mandatory.

     As Kennedy-Robey points out, other provisions of the First

Step Act seem to convey that the spirit of the law assumed that the

BOP would use its discretion and offer awards and incentives as

soon as possible. For instance, the First Step Act also instructs

the BOP that, during the two-year phase-in period, priority for

participation in evidenced based recidivism reduction programs

and productive activities “shall be accorded based on a prisoner’s

proximity to release date.” 18 U.S.C. § 3621(h)(3). However, while

this provision may assume that the BOP will use its discretion to

begin implementing the System, the provision does not require the

BOP to use its discretion at any certain point prior to the end of

the System’s phase-in period. And, despite Kennedy-Robey’s

insistence, the Court cannot require the BOP to use its discretion

when the statute does not.

     Not only is the BOP’s decision to delay awarding credits

permitted under the statute, the BOP has legitimate reasons for



                             Page 9 of 13
               1:20-cv-01371-SEM-TSH # 14   Page 10 of 13




desiring to do so. As Respondent notes, the BOP has promulgated

regulations clarifying portions of the First Step Act, including

defining the terms “day” and “successful participation” in 18

U.S.C. § 3632(d)(4)(A). Clarification of these terms is necessary for

uniform application of the statute.

     Nonetheless, at least one court has found that the BOP is

required to award time credits immediately. In Goodman v. Ortiz,

No. CV 20-7582 (RMB), 2020 WL 5015613, at *2 (D.N.J. Aug. 25,

2020), the court analyzed the provisions of the statute as a whole

and determined that Congress intended that credits would be

awarded during the phase-in period:

     Turning to the statutory language here, first, 18 U.S.C.
     § 3621(h)(2) requires phase-in of the risk recidivism
     program. The ordinary meaning of “phase-in” is to
     implement gradually. The purpose of phasing in the
     program is expressly defined by § 3621(h)(2) “so that
     every prisoner has the opportunity to participate in and
     complete the type and amount of evidence-based
     recidivism reduction programs or productive activities
     they need.”

     Next, to determine whether the BOP is required to apply
     Petitioner's Earned Time credits before the January 15,
     2022 completion date for the phase-in, the “‘statute must
     be read in [its] context and with a view to [its] place in the
     overall statutory scheme.’ ” Util. Air Regulatory Grp., 573
     U.S. at 320 (quoting FDA v. Brown & Williamson Tobacco

                            Page 10 of 13
               1:20-cv-01371-SEM-TSH # 14    Page 11 of 13




     Corp., 529 U.S. 120, 133 (2000)). In this regard, Section
     3621(h)(1)(C) requires the BOP to “begin to implement ...
     tools necessary to effectively implement the System over
     time, while prisoners are participating in and
     completing the effective evidence-based recidivism
     reduction programs and productive activities” (emphasis
     added.) Clearly, as the plain language states, this
     statutory provision anticipates that some prisoners will
     complete the programs within the 2-year phase-in period.

     Furthermore, Section 3621(h)(3) instructs that “[d]uring
     the 2-year period described in paragraph (2)(A), the
     priority for such programs and activities shall be
     accorded based on a prisoner's proximity to release date.”
     Thus by making it a priority to provide the programs to
     prisoners based on proximity to their release dates, the
     statute makes it clear that prisoners who earned
     sufficient time credits during the phase-in period could
     be released prior to the end-date for the two-year phase-
     in.

Id. at *5–6. Finally, the district court found that the discretion

afforded the BOP in 18 U.S.C. § 3621(h)(4)—which provides that

the BOP “may offer to prisoners who successfully participate in

such programs and activities the incentives and rewards” as of the

date of enactment of the First Step Act—was further evidence that

the statutory framework did not permit the BOP to delay

application of incentives.

     While the Court agrees with the Goodman court that the

statutory text presumes that the BOP will use its discretion to

                             Page 11 of 13
               1:20-cv-01371-SEM-TSH # 14   Page 12 of 13




apply the provisions as early as possible, the Court, respectfully,

cannot find that the statute requires immediate implementation. If

immediate implementation were mandated, Congress would have

used the word “shall” and not “may” in 18 U.S.C. § 3621(h)(4).

While the “phase-in” period may imply a “phase-in” of the

incentives, this Court is not in the position of determining on

which date these incentives must be “phased-in.” Moreover, while

the statutory language may “anticipate[ ] that some prisoners will

complete the programs within the 2-year phase-in period,”

Goodman 2020 WL 5015613 at *6, this does not mean that the

statute requires the time credits for completed programs to be

applied during the 2-year phase-in period. The statutory language

indicates that Congress left this determination up to the BOP,

while at the same time giving the BOP a deadline of January 15,

2022. Until that date, the Court does not find that Kennedy-Robey

has any right to application of earned time credits that this Court

can enforce.

     Here, Kennedy-Robey’s projected release date is August 22,

2021. While the BOP could, in its discretion award her earned



                           Page 12 of 13
               1:20-cv-01371-SEM-TSH # 14   Page 13 of 13




time credits before her release date, this Court cannot force the

BOP to do so. Accordingly, the Court finds that Kennedy-Robey

does not have standing to demand that the BOP apply her time

credits as she calculated or to pursue her further claim that the

BOP has incorrectly calculated her earned time credits as zero.

                        III. CONCLUSION

     For the reasons above, the Court DISMISSES Petitioner

Jacqueline D. Kennedy-Robey’s Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2241 (d/e 1). This Case is CLOSED. The Clerk

is DIRECTED to prepare the judgment.



ENTER: March 2, 2021

FOR THE COURT:
                          s/ Sue E. Myerscough
                          SUE E. MYERSCOUGH
                          UNITED STATES DISTRICT JUDGE




                           Page 13 of 13
